--------------------------------------------------------------------------------

Exhibit 10.2


SUBSCRIPTION AND SECURITY AGREEMENT


This Subscription and Security Agreement (this “Agreement”) is entered into as
of October 2, 2009, by and among ReGen Biologics, Inc., a Delaware corporation
(together with its successors and permitted assigns, the “Issuer”), and the
undersigned investors (together with their successors and permitted assigns, the
“Investors” and each an “Investor”).  Capitalized terms used herein shall have
the meanings set forth in Section 11.1. Capitalized terms used but not otherwise
defined in Section 11.1 herein shall have the meanings set forth in the New York
Uniform Commercial Code, as amended or supplemented from time to time (the
“UCC”).


RECITALS


Subject to the terms and conditions of this Agreement the Issuer desires to
issue and sell to the Investors an aggregate principal amount of up to
$3,000,000 of the Issuer’s Secured Convertible Notes substantially in the form
attached hereto as Exhibit A (the “Notes”) and warrants to purchase the Issuer’s
Common Stock, par value $0.01 per share (“Common Stock”) pursuant to the terms
of the warrant substantially in the form attached hereto as Exhibit B (the
“Warrant”) and each Investor, severally and not jointly, desires to subscribe
for and purchase the principal amount of Notes set forth on such Investor’s
signature page hereto.


TERMS OF AGREEMENT


In consideration of the mutual representations and warranties, covenants and
agreements contained herein, the parties hereto agree as follows:


1.
SUBSCRIPTION AND ISSUANCE OF NOTES.



1.1           Subscription and Issuance of the Notes.  At Closing, upon the
terms and subject to the conditions set forth herein: (a) the Issuer agrees that
it will issue to the Investors an aggregate principal amount of up to $3,000,000
of the Notes for an aggregate purchase price (the “Aggregate Purchase Price”) of
up to $3,000,000 (the “Offering”), and each Investor, severally and not jointly,
agrees that it will acquire from the Issuer Notes in the amount set forth on its
signature page hereto; (b) the Issuer agrees that it will issue to each
Investor, and each Investor severally and not jointly agrees that it will
acquire from the Issuer, Notes, in each case, up to the aggregate principal
amount set forth on the signature page for each Investor hereof (the “Commitment
Amount”); (c) the Issuer agrees that it will issue to each Investor, and each
Investor, severally and not jointly, agrees that it will acquire from the
Issuer, a Warrant or Warrants; and (d) each Investor agrees to remit payment for
its Commitment Amount in accordance with the provisions of Section 1.3.


1.2           Interest.  Interest (“Interest”) at the rate of 8.00% per annum
shall be payable on the Due Date in arrears on the sum of the principal amount
of each Note then outstanding.  Interest on the principal amount outstanding
shall accrue daily and shall commence accruing with respect to (i) the First
Tranche, from the date of Closing, and (ii) the Second Tranche, if any, from the
date of Subsequent Closing(s), and, in each case, shall be computed on the basis
of a 360-day year of twelve (12) 30-day months; provided, however, if the Notes
are not repaid by the Due Date, then Interest on the sum of the principal amount
of each Note then outstanding shall accrue, from the day immediately after the
Due Date, at the rate of 12.00% per annum computed on the basis of a 360-day
year of twelve (12) 30-day months.


 
 

--------------------------------------------------------------------------------

 


1.3           Payment for the Notes.


(a)           At Closing, upon the terms and subject to the conditions set forth
herein, each Investor shall pay its first tranche commitment amount (the “First
Tranche Commitment Amount”) set forth on the signature page for each Investor
hereof (all such payments, together, the “First Tranche”).


(b)           At the Subsequent Closing(s), if any, upon the terms and subject
to the conditions set forth herein, including the election by the Investors in
accordance with Section 2.1(b), each Investor shall pay its Subsequent Tranche
Commitment Amount, up to the balance of its Commitment Amount (all such
payments, together, the “Subsequent Tranche(s)”).


(c)           All payments by Investors shall be paid in cash, by wire transfer
of immediately available funds at the Closing or the Subsequent Closing, as
applicable, or in some other form deemed acceptable by the Issuer, to an account
designated in a written notice delivered by the Issuer to each Investor not
later than two (2) business days prior to the Closing or the Subsequent
Closing(s), as applicable.  Issuer may request in writing that an Investor
deliver payment hereunder directly to a third party creditor or vendor of the
Issuer and to which Issuer owes an amount (the “Third Party Payment”); and if
such Investor accepts such request and delivers the Third Party Payment as
requested, such Third Party Payment shall be deemed for all purposes to have
been delivered to the Issuer for the purposes this Agreement and shall
constitute a payment made hereunder.


1.4           Repayment.  All outstanding principal and accrued and unpaid
interest with respect to a Note shall be due and payable (a) in the form of
Equity Securities of the Issuer, if elected by the Investor, in connection with
a Future Private Placement and in accordance with Section 3.1 or (b) if
repayment in the form of Equity Securities has not been elected by the Investor,
in the form of cash on April 2, 2010 (the “Due Date”); provided, however, that
if a Note is to be paid, at the election of the Investor, in the form of Equity
Securities in connection with a Future Private Placement and such Future Private
Placement shall close after the Due Date, then the number of shares of Equity
Securities to be issued in repayment of such Note shall be determined in
accordance with Section 3.2.  Unless a Future Private Placement has occurred,
the Issuer may not repay a Note in cash prior to the Due Date without the
consent of the Investor holding such Note.  Notwithstanding the foregoing, if a
Future Private Placement has not occurred by the Due Date, each Investor may
elect to receive Equity Securities in lieu of cash pursuant to Section 3.3.


1.5           Fundamental Transaction Premium. Upon the consummation of a
Fundamental Transaction prior to repayment, conversion or retirement of the
Notes, a premium shall be applied to the principal amount of each Note then
outstanding equal to 300% of the outstanding principal amount of such Note (the
“Fundamental Transaction Premium” the day immediately preceding the consummation
of such Fundamental Transaction and thereafter interest shall accrue in
accordance with Section 1.2 on the principal amount of such Note the day
immediately preceding the consummation of such Fundamental Transaction plus the
premium applied pursuant to this Section 1.5 (such sum totaling four times the
amount of outstanding principal the day immediately preceding the consummation
of such Fundamental Transaction).


 
2

--------------------------------------------------------------------------------

 


1.6           Legend.  Any certificate or certificates representing the Notes or
any Conversion Shares of any Note, or any Warrant or any shares issuable upon
exercise of any Warrant shall bear the following legend, in addition to any
legend that may be required by any Requirements of Law:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH
RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE
COMMISSION.


2.
CLOSINGS; TERMINATION.



 
2.1
Closings.



(a)           Closing.  The initial closing of the transactions contemplated
herein in connection with the First Tranche (the “Closing”) shall take place on
a date designated by the Issuer, which date shall be October 2, 2009.  The
Closing shall take place at the offices of Pillsbury Winthrop Shaw Pittman LLP,
counsel for the Issuer, 2300 N Street, NW, Washington, DC 20037 or such other
location as determined by the Issuer.  At the Closing (i) each Investor shall
remit payment in accordance with Section 1.3(a) and in the manner specified in
Section 1.3(c); (ii) the Issuer shall issue to each Investor a Note representing
the amount of such Investor’s First Tranche Commitment Amount; (iii) the Issuer
shall issue to each Investor a Warrant or Warrants, each exercisable for five
(5) years from the date of Closing at the applicable Warrant Price, to purchase
a number of shares of Common Stock equal to the amount of Conversion Shares into
which such Investor’s First Tranche Commitment Amount would be repaid; and (iv)
all other actions referred to in this Agreement which are required to be taken
for the Closing shall be taken and all other agreements and other documents
referred to in this Agreement which are required for the Closing shall be
executed and delivered.  Notwithstanding the foregoing, if no Future Private
Placement is consummated prior to the Due Date, the Warrant(s) issued to an
Investor pursuant to Section 2.1(a)(iii) above will be immediately exercisable
for a number of shares of Common Stock of the Issuer equal to the Investor’s
First Tranche Commitment Amount divided by $0.03.


 
3

--------------------------------------------------------------------------------

 


(b)           Subsequent Closing(s).  The subsequent closing or closings of the
transactions contemplated herein in connection with a Susbsequent Tranche (the
“Subsequent Closing(s)”) shall take place, upon the affirmative election of the
holders of two-thirds (2/3) of the aggregate principal amount of the Notes then
outstanding, in such aggregate principal amount(s) of such Subsequent Tranche(s)
and on such day(s) as are determined by the affirmative election of the holders
of two-thirds (2/3) of the aggregate principal amount of the Notes then
outstanding at the offices of Pillsbury Winthrop Shaw Pittman LLP, counsel for
the Issuer, 2300 N Street, NW, Washington, DC 20037 or such other location as
determined by the Issuer.  At the Subsequent Closing(s) (i) each Investor shall
remit payment in accordance with Section 1.3(b) and in the manner specified in
Section 1.3(c); (ii) the Issuer shall issue to each Investor a Note representing
the amount paid by the Investor to the Issuer at such Subsequent Closing; (iii)
the Issuer shall issue to each Investor a Warrant or Warrants, each exercisable
for five (5) years from the date of Closing at the applicable Warrant Price, to
purchase a number of shares of Common Stock equal to the amount of Conversion
Shares into which the amount paid by such Investor to the Issuer at such
Subsequent Closing would be repaid; and (iv) all other actions referred to in
this Agreement which are required to be taken for the Subsequent Closing(s)
shall be taken and all other agreements and other documents referred to in this
Agreement which are required for the Subsequent Closing(s) shall be executed and
delivered; provided, however, if any Investor shall fail to remit payment in a
duly elected Subsequent Closing, such Investor shall be deemed to have forfeited
all Warrants issued to such Investor at Closing or issuable to it at the
Subsequent Closing(s) and all such Warrants shall be deemed null and void
without any further action by the Issuer or such Investor.  Notwithstanding the
foregoing, if no Future Private Placement is consummated prior to the Due Date,
each Warrant issued to an Investor pursuant to Section 2.1(b)(iii) above will be
immediately exercisable for a number of shares of Common Stock of the Issuer
equal to the amount paid by such Investor to the Issuer at such Subsequent
Closing divided by $0.03.


2.2           Termination.  This Agreement may be terminated at any time prior
to the Closing or, upon conversion of the Notes in accordance with the terms of
this Agreement or payment in full by Issuer of any Notes issued in connection
with the Closing or the Subsequent Closing(s):


(a)           by mutual written consent of the Issuer and the Investors;


(b)           with respect to any Investor’s obligations hereunder, by such
Investor, upon a materially inaccurate representation or breach of any material
warranty, covenant or agreement on the part of the Issuer set forth in this
Agreement, in either case such that the conditions in Section 10.1 would be
reasonably incapable of being satisfied on or prior to the date of the Closing
or the Subsequent Closing(s); or


(c)           by the Issuer, upon a materially inaccurate representation or
breach of any material warranty, covenant or agreement on the part of the
Investors set forth in this Agreement, in either case such that the conditions
in Section 10.2 would be reasonably incapable of being satisfied on or prior to
the date of the Closing or the Subsequent Closing(s).


 
4

--------------------------------------------------------------------------------

 


2.3           Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 2.2, this Agreement shall forthwith become void,
there shall be no liability on the part of the Issuer or the Investors to each
other and all rights and obligations of any party hereto shall cease; provided,
however, that nothing herein shall relieve any party from liability for the
willful breach of any of its representations and warranties, covenants or
agreements set forth in this Agreement. For the avoidance of doubt, for so long
as the Issuer has any outstanding indebtedness under any of the Notes, the Lien
on the Collateral and the security interest granted hereunder shall remain in
effect for the benefit of the Investors or holders of the Notes then
outstanding.


3.
CONVERSION TERMS.



3.1           Conversion Prior to Due Date.  If repayment of a Note is to be
made in the form of Equity Securities pursuant to a Future Private Placement
prior to or on the Due Date, then the number of shares of Equity Securities to
be issued in repayment of such Note will be determined by dividing (a) the
principal amount, the Fundamental Transaction Premium (if applicable) and any
accrued and unpaid interest on that Note by (b) the purchase price per share of
the Equity Securities offered in the Future Private Placement; provided, that
any fractional shares shall be rounded up to the nearest whole share (the shares
of Equity Securities to be issued pursuant to such conversion, the “3.1
Conversion Shares”).


3.2           Conversion Subsequent to Due Date.  If repayment of a Note is to
be made in the form of Equity Securities pursuant to a Future Private Placement
subsequent to the Due Date, then the number of shares of Equity Securities to be
issued in repayment of such Note will be determined by dividing (a) the
principal amount, the Fundamental Transaction Premium (if applicable) and any
accrued and unpaid interest on that Note by (b) the product of multiplying the
purchase price per share of the Equity Securities offered in the Future Private
Placement by 0.75; provided, that any fractional shares shall be rounded up to
the nearest whole share (the shares of Equity Securities to be issued pursuant
to such conversion, the “3.2 Conversion Shares”).


3.3           Conversion without a Future Private Placement.  Prior to any
repayment of the Notes in cash pursuant to Section 1.4, and in the absence of a
completed Future Private Placement, each Investor shall have the option to elect
to receive payment therefor in the form of Common Stock of the Issuer, with the
number of shares of Common Stock to be issued in repayment of such Note to be
determined by dividing (a) the principal amount, the Fundamental Transaction
Premium (if applicable) and any accrued and unpaid interest on that Note by (b)
the product of multiplying  the twenty (20) trading day volume weighted average
price per share of the Common Stock immediately preceding any conversion
pursuant to this Section 3.3 by 0.90; provided, that any fractional shares shall
be rounded up to the nearest whole share (the shares of Equity Securities to be
issued pursuant to such conversion, the “3.3 Conversion Shares”).


 
5

--------------------------------------------------------------------------------

 


3.4           Terms of Conversion Shares.  The Conversion Shares issued in
connection with a Future Private Placement shall be subject to and limited by
the same terms of and granted the same rights of the participants in such Future
Private Placement, including, but not limited to, the issuance of any warrants,
options or other securities in addition to the Equity Securities offered in
connection with such Future Private Placement, as shall be determined in
connection with such transaction.


3.5           Increase of Authorized Capital Stock.  To the extent conversion of
the Notes in accordance with this Article 3 would result in the issuance of more
than the amount of shares of capital stock authorized under the Certificate of
Incorporation, the Issuer shall, at such time, use its commercially reasonable
efforts, subject to the approval of the Issuer’s shareholders, to increase the
authorized capital stock of the Issuer such that all of the Conversion Shares
are authorized under the Certificate of Incorporation; provided, however, that,
to the extent that the Investors are shareholders of the Issuer entitled to vote
shares of Common Stock at an annual or special meeting of the shareholders of
the Company, the Investors shall not unreasonably withhold their votes in favor
of any such proposal to increase the authorized capital stock of the Issuer.


4.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER.



As a material inducement to the Investors entering into this Agreement,
subscribing for the Notes and Warrants, except as set forth in the Disclosure
Schedules delivered to the Investors concurrently herewith, the Issuer
represents and warrants to the Investors as follows:


4.1           Corporate Status.  The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of the Issuer and its Subsidiaries has full corporate power and authority
to own and hold its properties and to conduct its business as described in the
Issuer’s SEC Reports. Each of the Issuer and its Subsidiaries is duly qualified
to do business and is in good standing in each jurisdiction in which the nature
of its business requires qualification or good standing, except for any failure
to be so qualified or be in good standing that would not have a Material Adverse
Effect.


4.2           Corporate Power and Authority.  The Issuer has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  At or prior to the Closing, the Issuer will have taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.  No
further approval or authorization of any stockholder or the board of directors
of the Issuer is required for the issuance and sale of the Notes and Warrants,
the conversion or exercise thereof or, except as provided in Section 7.2, the
filing of the Registration Statement.


 
6

--------------------------------------------------------------------------------

 


4.3           Enforceability.  This Agreement has been duly executed and
delivered by the Issuer and (assuming it has been duly authorized, executed and
delivered by the Investors) constitutes a legal, valid and binding obligation of
the Issuer, enforceable against the Issuer in accordance with its terms, except
(a) as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, and (b) the indemnity provisions of Section 9 of
this Agreement, to the extent such provisions may not be enforceable based upon
public policy considerations, and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.


4.4           No Violation.  Except as set forth on Schedule 4.4, the execution
and delivery by the Issuer of this Agreement, the consummation of the
transactions contemplated hereby, and the compliance by the Issuer with the
terms and provisions hereof (including, without limitation, the Issuer’s
issuance to the Investors of the Notes as contemplated by and in accordance with
this Agreement), will not result in a default under (or give any other party the
right, with the giving of notice or the passage of time (or both), to declare a
default or accelerate any obligation under) or violate the Certificate of
Incorporation or Bylaws of the Issuer or any material Contract to which the
Issuer is a party (except to the extent such a default, acceleration, or
violation would not, in the case of a Contract, have a Material Adverse Effect
on the Issuer), or materially violate any Requirement of Law applicable to the
Issuer, or result in the creation or imposition of any material Lien upon any of
the capital stock, properties or assets of the Issuer or any of its Subsidiaries
(except where such violations of any Requirement of Law or creations or
impositions of any Liens would not have a Material Adverse Effect on the Issuer
or are specifically contemplated hereby).  Neither the Issuer nor any of its
Subsidiaries is (a) in default under or in violation of any material Contract to
which it is a party or by which it or any of its properties is bound or (b) to
its knowledge, in violation of any order of any Governmental Authority, which,
in the case of clauses (a) and (b), could reasonably be expected to have a
Material Adverse Effect.


4.5           Consents/Approvals.  Except for the filing of a registration
statement in accordance with Article 7 hereof and filings with the SEC and the
securities commissions of the states in which the Notes are to be issued, no
consents, filings, authorizations or other actions of any Governmental Authority
are required to be obtained or made by the Issuer for the Issuer’s execution,
delivery and performance of this Agreement which have not already been obtained
or made.  No consent, approval, waiver or other action by any Person under any
Contract to which the Issuer is a party or by which the Issuer or any of its
properties or assets are bound is required or necessary for the execution,
delivery or performance by the Issuer of this Agreement and the consummation of
the transactions contemplated hereby, except where the failure to obtain such
consents would not have a Material Adverse Effect on the Issuer.


4.6           Valid Issuance.  Upon payment of the applicable purchase price by
the Investor with respect to each Note purchased hereunder and delivery to the
Investors of such Notes and the accompanying Warrants, such Notes and Warrants
will be validly issued, fully paid and nonassessable and will be free and clear
of all Liens imposed by the Issuer.  The Conversion Shares and the shares
issuable upon exercise of the Warrants (the “Warrant Shares”), when issued, will
be validly issued, fully paid and nonassessable and will be free and clear of
all Liens imposed by the Issuer and will not be subject to any preemptive rights
or other similar rights of stockholders of the Issuer.


 
7

--------------------------------------------------------------------------------

 


4.7           SEC Filings and Other Filings.  Except as set forth on Schedule
4.7, the Issuer has timely made all filings required to be made by it under the
Exchange Act since December 31, 2008.  The Issuer has delivered or made
accessible to the Investors true, accurate and complete copies of (a) the
Issuer’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008;
(b) the Issuer’s definitive proxy statement dated April 17, 2009 relating to its
2009 Annual Meeting of Stockholders; (c) the Issuer’s Period Reports on Form
10-Q filed May 11, 2009 for the quarter ended March 31, 2009 and August 11, 2009
for the quarter ended June 30, 2009; and (d) each of the Issuer’s Current
Reports on Form 8-K filed since January 1, 2009 (as such documents may have,
since the time of their filing, been amended or supplemented, and together with
all reports, documents and information filed or after the date first written
above through the date of Closing with the SEC, collectively the “SEC
Reports”).  The SEC Reports, when filed (unless amended and superseded by a
later Issuer filing prior to the date hereof, then on the date of such later
filing), complied in all material respects with all applicable requirements of
the Exchange Act and the Securities Act, if and to the extent applicable, and
the rules and regulations of the SEC thereunder applicable to the SEC
Reports.  None of the SEC Reports when filed (unless amended and superseded by a
later Issuer filing prior to the date hereof, then on the date of such later
filing) contained any misstatement of a material fact or omitted to state a
material fact necessary to prevent the statements made therein from being
misleading.


4.8           Commissions.  Except for those fees set forth on Schedule 4.8, the
Issuer has not incurred any other obligation for any finder’s or broker’s or
agent’s fees or commissions in connection with the transactions contemplated
hereby.


4.9           Capitalization.  As of August 31, 2009, the authorized capital
stock of the Issuer consists of 165,000,000 shares of Common Stock and
60,000,000 shares of Preferred Stock.  Except as set forth on Schedule 4.9, all
issued and outstanding shares of capital stock of the Issuer have been, and as
of Closing will be, duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all applicable state and
federal securities laws in all material respects and were not issued in
violation of, or subject to, any preemptive, subscription or other similar
rights of any stockholder of the Issuer imposed by law.  As of August 31, 2009,
the Issuer has issued and outstanding 9,778,940 shares of Common Stock, and
3,372,212 shares of Preferred Stock, of which 1,990,331 shares have been
designated as Series A Convertible Preferred Stock and of which 1,381,881 shares
have been designated as Series C Convertible Preferred Stock, which in the
aggregate are convertible into 168,612 shares of Common Stock, not accounting
for any fractional shares.  Except for outstanding options to purchase 4,233,500
shares of Common Stock and outstanding warrants to purchase 1,422,627 shares of
Common Stock, as of August 31, 2009, there were no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal and similar rights) or agreements, orally or in writing, for the
purchase or acquisition from the Issuer of any shares of capital stock, and,
except as set forth on Schedule 4.9, the Issuer is not a party to or subject to
any agreement or understanding and, to the Issuer’s knowledge, there is no
agreement or understanding between any Persons, which affects or relates to the
voting or giving of written consents with respect to any security or by a
director of the Issuer. The Issuer owns, directly or indirectly, all of the
capital stock of its Subsidiaries, free and clear of any Liens or equitable
interests other than as reflected in the SEC Reports.  Except as set forth in
the SEC Reports, the Issuer has no obligation, contingent or otherwise, to
redeem or repurchase any Equity Security or any security that is a combination
of debt and equity.


 
8

--------------------------------------------------------------------------------

 


4.10         Material Changes.  Except as set forth on Schedule 4.10 and in the
SEC Reports (excluding any “risk factors” or “forward-looking statements”
sections thereof) or as otherwise contemplated herein, since December 31, 2008,
there has been no Material Adverse Effect in respect of the Issuer and its
Subsidiaries taken as a whole.  Except as set forth in the SEC Reports
(excluding any “risk factors” or “forward-looking statements” sections thereof)
or as otherwise contemplated herein, since December 31, 2008, there has not
been: (i) any direct or indirect redemption, purchase or other acquisition by
the Issuer of any shares of the Common Stock; (ii) any declaration, setting
aside or payment of any dividend or other distribution by the Issuer with
respect to the Common Stock; (iii) any borrowings incurred or any material
liabilities (absolute, accrued or contingent) assumed, other than current
liabilities incurred in the ordinary course of business, liabilities under
Contracts entered into in the ordinary course of business, or liabilities not
required to be reflected on the Issuer’s financial statements pursuant to GAAP
or required to disclosed in the SEC Reports; (iv) any Lien or adverse claim on
any of the Issuer’s material properties or assets, except for Liens for taxes
not yet due and payable or otherwise in the ordinary course of business; (v) any
sale, assignment or transfer of any of the Issuer’s material assets, tangible or
intangible, except in the ordinary course of business; (vi) any extraordinary
losses or waiver of any rights of material value; (vii) any material capital
expenditures or commitments therefor other than in the ordinary course of
business; (viii) any other material transaction other than in the ordinary
course of business; (ix) any material change in the nature or operations of the
business of the Issuer and its Subsidiaries; (x) any default in the payment of
principal or interest in any material amount, or violation of any material
covenant, with respect to any outstanding debt obligations that are material to
the Issuer and its Subsidiaries as a whole; (xi) any material changes to the
Issuer’s critical accounting policies or material deviations from historical
accounting and other practices in connection with the maintenance of the
Issuer’s books and records; or (xii) any agreement or commitment to do any of
the foregoing.


4.11         Litigation; Investigations.  Except as set forth on Schedule 4.11
and in the SEC Reports, there is no action, suit, proceeding or investigation
pending or, to the Issuer’s knowledge, currently threatened against the Issuer
or any of its Subsidiaries that questions the validity of this Agreement or the
right of the Issuer to enter into it, or to consummate the transactions
contemplated hereby, or that could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect on the Issuer or
any material change in the current equity ownership of the Issuer. The foregoing
includes, without limitation, actions pending or, to the Issuer’s knowledge,
threatened involving the prior employment of any of the Issuer’s employees or
their use in connection with the Issuer’s business of any information or
techniques allegedly proprietary to any of their former employers.  Neither the
Issuer nor any of its Subsidiaries is a party to or subject to the provisions of
any order, writ, injunction, judgment or decree of any court or Governmental
Authority.  Except as set forth in the SEC Reports, there is no action, suit,
proceeding or investigation by the Issuer or any of its Subsidiaries currently
pending or which the Issuer or any of its Subsidiaries currently intends to
initiate, which could reasonably be expected to have a Material Adverse Effect.


 
9

--------------------------------------------------------------------------------

 


4.12         Rights of Registration, Voting Rights, and Anti-Dilution.  Except
as contemplated in this Agreement and as set forth on Schedule 4.12, the Issuer
has not granted or agreed to grant any registration rights, including piggyback
rights, to any Person and, to the Issuer’s knowledge, no stockholder of the
Issuer has entered into any agreements with respect to the voting of capital
shares of the Issuer.  Except as set forth in Schedule 4.12, the issuance of the
Notes and Warrants does not constitute an anti-dilution event for any existing
security holders of the Issuer, pursuant to which such security holders would be
entitled to additional securities or a reduction in the applicable conversion
price or exercise price of any securities.


4.13         Offerings.  Subject in part to the truth and accuracy of the
Investors’ representations and warranties set forth in this Agreement, the
offer, sale and issuance of the Notes, Warrants and Conversion Shares (together,
the “Securities”) as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws, and neither the Issuer nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.


4.14         Licenses and Permits.  Except as disclosed in the SEC Reports or on
Schedule 4.14, each of the Issuer and its Subsidiaries has all Permits under
applicable Requirements of Law from all applicable Governmental Authorities that
are necessary to operate its businesses as presently conducted and all such
Permits are in full force and effect, except where the failure to have any such
Permits in full force and effect would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Neither the Issuer
nor any of its Subsidiaries is in default under, or in violation of or
noncompliance with, any of such Permits, except for any such default, violation,
or noncompliance which would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. To the Issuer’s knowledge, other
than as disclosed in the SEC Reports, there is no proposed change in any
Requirements of Law which would require the Issuer and its Subsidiaries to
obtain any Permits in order to conduct its business as presently conducted that
the Issuer and its Subsidiaries do not currently possess and the lack of which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


4.15         Patents and Trademarks.  The Issuer and each of its Subsidiaries
has, or has rights to use, all intellectual property, including, without
limitation, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and know-how
(including trade secrets or other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property Rights”) that are necessary for use in connection with
its business as presently conducted, except where the failure to have such
Intellectual Property Rights would not reasonably be expected to have a Material
Adverse Effect.  To the Issuer’s knowledge, there is no existing infringement by
another person or entity of any of the Intellectual Property Rights that are
necessary for use in connection with the Issuer’s business as presently
conducted.  The Issuer is not infringing on any intellectual property rights of
any other person, nor is there any claim of infringement made or, to the
Issuer’s knowledge, threatened by a third party against or involving the Issuer.


 
10

--------------------------------------------------------------------------------

 


4.16         Insurance. The Issuer maintains and will continue to maintain
insurance with such insurers, and insuring against such losses, in such amounts,
and subject to such deductibles and exclusions as are customary in the Issuer’s
industry and otherwise reasonably prudent, all of which insurance is in full
force and effect.


4.17         Material Contracts. All material Contracts to which the Issuer or
any Subsidiary is a party and which are required to have been filed by the
Issuer on Exhibit 10 to the SEC Reports have been filed by the Issuer with the
SEC pursuant to the requirements of the Exchange Act.  Except as disclosed in
the SEC Reports, each such material Contract is in full force and effect, except
as otherwise required pursuant to its respective terms, and is binding on the
Issuer or its Subsidiaries, as the case may be, in each case, in accordance with
its respective terms, and neither the Issuer or any of its Subsidiaries nor, to
the Issuer’s knowledge, any other party thereto is in breach of, or in default
under, any such material Contract, which breach or default would reasonably be
expected to have a Material Adverse Effect.  Except as set forth in the SEC
Reports, there exists no actual or, to the knowledge of the Issuer, threatened
termination, cancellation or limitation of, or any material adverse modification
or change in, the business relationship of the Issuer or any of its
Subsidiaries, or the business of the Issuer or any of its Subsidiaries, with any
customer or supplier or any group of customers or suppliers whose purchases or
inventories provided to the business of the Issuer or any of its Subsidiaries
would, individually or in the aggregate, have a Material Adverse Effect.


4.18         Taxes.  The Issuer has filed all material federal, state and
foreign income and franchise tax returns which are due, unless validly extended,
and has paid or accrued all taxes shown as due thereon, unless validly extended,
and the Issuer has no knowledge of a tax deficiency which has been or might be
asserted or threatened against it which is reasonably likely to have a Material
Adverse Effect.


4.19         Private Placement.  Neither the Issuer nor any of its Subsidiaries
or Affiliates, nor any Person acting on its or their behalf, (i) has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities, (ii) has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under any
circumstances that would require registration of the Securities under the
Securities Act or (iii) has issued any shares of Common Stock or shares of any
series of preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which, to our knowledge, would be integrated with the sale of the
Securities hereunder for purposes of the Securities Act or of any applicable
stockholder approval provisions, nor will the Issuer or any of its Subsidiaries
or Affiliates take any action or steps that would, to our knowledge, require
registration of any of the Securities under the Securities Act or cause the
offering of the Securities to be integrated with other offerings; provided,
however, that if any integration shall have occurred prior to repayment or
conversion of the Notes, then the indemnification provisions under Section 9.1
shall apply notwithstanding anything stated therein.  Assuming the accuracy of
the representations and warranties of the Investors, the offer and sale of the
Securities by the Issuer to the Investors pursuant to this Agreement will be
exempt from the registration requirements of the Securities Act.


 
11

--------------------------------------------------------------------------------

 


4.20         Reservation of Warrant Shares.  The Issuer has validly reserved
sufficient Warrant Shares to provide for conversion of the Warrants issued or
issuable pursuant to this Agreement.


5.
REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.



As a material inducement to the Issuer entering into this Agreement and issuing
the Notes and Warrants, and in reliance upon the representations and warranties
of the Issuer in Section 4 hereof, each of the Investors severally and not
jointly represents, warrants, and covenants to the Issuer as follows:


5.1           Power and Authority.  The Investor, if other than a natural
person, is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation.  The Investor
has the corporate, partnership or other power (or capacity) and authority under
applicable law to execute and deliver this Agreement and consummate the
transactions contemplated hereby, and has all necessary authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.  The Investor has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.


5.2           Enforceability.  This Agreement has been duly executed and
delivered by the Investor and (assuming it has been duly authorized, executed
and delivered by the Issuer) constitutes a legal, valid and binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
except (a) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally, and (b) the indemnity provisions of Section 9 of
this Agreement, to the extent they may not be enforceable based upon public
policy considerations, and general equitable principles, regardless of whether
enforceability is considered in a proceeding at law or in equity.


5.3           Investment Intent.  The Investor is acquiring the Notes and
Warrants hereunder for its own account and with no present intention of
distributing or selling any of the Securities and further agrees not to transfer
such Securities in violation of the Securities Act or any applicable state
securities law, and no one other than the Investor has any beneficial interest
in the Notes (except to the extent that the Investor may have delegated voting
authority to its investment advisor), the Warrants, the Conversion Shares and
the Warrant Shares.  The Investor agrees that it will not sell or otherwise
dispose of any of the Securities unless such sale or other disposition has been
registered under the Securities Act or, in the opinion of counsel acceptable to
the Issuer, is exempt from registration under the Securities Act and has been
registered or qualified or, in the opinion of such counsel acceptable to the
Issuer, is exempt from registration or qualification under applicable state
securities laws.  The Investor understands that the offer and sale by the Issuer
of the Notes and Warrants being acquired by the Investor hereunder has not been
registered under the Securities Act by reason of their contemplated issuance in
transactions exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(2) thereof, and that the reliance of
the Issuer on such exemption from registration is predicated in part on these
representations and warranties of the Investor.  The Investor acknowledges that
pursuant to Section 1.6 of this Agreement a restrictive legend consistent with
the foregoing has been or will be placed on the certificates for the Securities.


 
12

--------------------------------------------------------------------------------

 


5.4           Accredited Investor.  The Investor is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the investment to be made by it
hereunder.


5.5           Adequate Information.  The Investor has received from the Issuer,
and has had the opportunity to review, such information which the Investor
considers necessary or appropriate to evaluate the risks and merits of an
investment in the Notes and Warrants.  The Investor also acknowledges that the
risk factors set forth on Exhibit C and contained in the SEC Reports have been
delivered to the Investor and the Investor has had the opportunity to review
such risk factors; provided, however, that delivery of such risk factors in no
way alters or amends the representations, warranties and covenants made in this
Agreement.


5.6           Opportunity to Question.  The Investor has had the opportunity to
question, and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers and verify information
obtained in the Investor’s examination of the Issuer, including the information
that the Investor has received and reviewed as referenced in Section 5.6 hereof
in relation to its investment in the Notes and Warrants.


5.7           No Other Representations.  No oral or written material
representations have been made to the Investor in connection with the Investor’s
acquisition of the Notes and Warrants which were in any way inconsistent with
the information reviewed by the Investor.  The Investor acknowledges that in
deciding whether to enter into this Agreement and to purchase the Notes and
Warrants hereunder, it has not relied on any representations or warranties of
any type or description made by the Issuer or any of its representatives with
regard to the Issuer, any of its Subsidiaries, any of their respective
businesses or properties, or the prospects of the investment contemplated
herein, other than the representations and warranties set forth in Section 4
hereof.


5.8           Knowledge and Experience.  The Investor has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable the Investor to utilize the information referred to in Section 5.5
hereof and any other information made available by the Issuer to the Investor in
order to evaluate the merits and risks of an investment in the Notes and
Warrants and to make an informed investment decision with respect thereto.


 
13

--------------------------------------------------------------------------------

 


5.9           Independent Decision.  The Investor is not relying on the Issuer
or on any legal or other opinion in the materials reviewed by the Investor with
respect to the financial or tax considerations of the Investor relating to its
investment in the Notes and Warrants.  The Investor has relied solely on the
representations and warranties, covenants and agreements of the Issuer in this
Agreement (including the exhibits and schedules hereto) and on its examination
and independent investigation in making its decision to acquire the Notes and
Warrants.


5.10         Commissions.  The Investor has not incurred any obligation for any
finder’s or broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.


6.
COVENANTS.



6.1           Public Announcements.  The Issuer shall file within four (4)
business days after the Closing a Current Report on Form 8-K with the SEC in
respect of the transactions contemplated by this Agreement.  Prior to the
earlier of the filing of such Current Report on Form 8-K or the fifth business
day after the Closing, each Investor agrees not to make any public announcement
or issue any press release or otherwise publicly disseminate any information
about the subject matter of this Agreement.  Except as provided herein, the
Issuer shall have the right to make such public announcements and shall control,
in its sole and absolute discretion, the timing, form and content of all press
releases or other public communications of any sort relating to the subject
matter of this Agreement, and the method of their release, or publication
thereof.  The Issuer may issue press releases relating to the transactions
contemplated by this Agreement, but shall not identify any Investor in any such
press release without the consent of such Investor, except as may be required by
any Requirement of Law or rule of any exchange on which the Issuer’s securities
are listed.  Notwithstanding the foregoing, each Investor may make such filings
with and public disclosures to any Governmental Authority as are required,
including but not limited to filings on Form 4 and Schedule 13D/G with the SEC.


6.2           Further Assurances.  Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be reasonably necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby.  Each of the Investors and the Issuer shall make on a prompt and timely
basis all governmental or regulatory notifications and filings required to be
made by it with or to any Governmental Authority in connection with the
consummation of the transactions contemplated hereby.  The Issuer and the
Investors each agree to cooperate with the other in the preparation and filing
of all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law in connection
with the transactions contemplated by this Agreement and to use their respective
commercially reasonable efforts to agree jointly on a method to overcome any
objections by any Governmental Authority to any such transactions.  Except as
may be specifically required hereunder, neither of the parties hereto nor their
respective Affiliates shall be required to agree to take any action that in the
reasonable opinion of such party would result in or produce a Material Adverse
Effect on such party.


 
14

--------------------------------------------------------------------------------

 


6.3           Notification of Certain Matters.  Prior to the Closing, each party
hereto shall give prompt notice to the other party of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
and warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.


6.4           Confidential Information.


(a)           Except as contemplated by Sections 6.1 and 6.2 above, each of the
Investors agrees that no portion of the Confidential Information (as defined
below) shall be disclosed to third parties, except as may be required by law,
without the prior express written consent of the Issuer; provided, that an
Investor may share such information with such of its officers and professional
advisors as may need to know such information to assist such Investor in its
evaluation thereof on the condition that such parties agree to be bound by the
terms hereof.  “Confidential Information” means the existence and terms of this
Agreement, the transactions contemplated hereby, and the disclosures and other
information contained herein, excluding any disclosures or other information
that is or becomes publicly available without breach by the Investor of this
Section 6.4.  Each of the Investors further agrees that it will not transfer the
Notes acquired through this Offering or any Common Stock owned by such Investor
until the earlier of the time the Issuer has publicly announced the completion
of the Offering or the fifth business day after the Closing.


6.5           Disposition or Encumbrance of Collateral.  The Issuer will not
without the prior written consent of the Collateral Agent (A) surrender or lose
possession of (other than to the Investors), sell, lease, rent or otherwise
dispose of or transfer (collectively, a “Transfer”) any of its property
including without limitation its intellectual property or any right or interest
therein, other than: (i) Transfers of inventory in the ordinary course of
business, (ii) Transfers of non-exclusive licenses and similar arrangements for
the use of the property of Issuer in the ordinary course of business, or (iii)
Transfers of worn-out or obsolete equipment; (B) create, incur, assume or allow
any Lien with respect to any of the Collateral, outside the ordinary course of
business; or (C) remove any material portion of the Collateral from its present
location within the State of California.


6.6           Covenants Regarding Intellectual Property.


(a)           The Issuer shall register or cause to be registered on an
expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as the case
may be, those registrable Intellectual Property Rights now owned or hereafter
developed or acquired by the Issuer, to the extent that the Issuer, in its
reasonable business judgment, deems it appropriate to so protect such
Intellectual Property Rights.


 
15

--------------------------------------------------------------------------------

 


(b)           The Issuer shall promptly give Collateral Agent written notice of
any applications or registrations of Intellectual Property Rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.


(c)           The Issuer shall (i) give Collateral Agent not less than 30 days
prior written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such Intellectual
Property Rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as Collateral Agent may reasonably request for Collateral Agent to
maintain its perfection in such Intellectual Property Rights to be registered by
Issuer; (iii) upon the request of Collateral Agent, either deliver to Collateral
Agent or file such documents simultaneously with the filing of any such
applications or registrations; or (iv) upon filing any such applications or
registrations, promptly provide Collateral Agent with a copy of such
applications or registrations together with any exhibits, evidence of the filing
of any documents requested by Collateral Agent to be filed for Collateral Agent
to maintain the perfection and priority of its security interest in such
Intellectual Property Rights, and the date of such filing.


(d)           The Issuer shall execute and deliver such additional instruments
and documents from time to time as Collateral Agent shall reasonably request to
perfect and maintain the perfection and priority of Collateral Agent’s security
interest in Issuer’s Intellectual Property.


(e)           The Issuer shall (i) protect, defend and maintain the validity and
enforceability of the Intellectual Property including all trade secrets,
trademarks, patents and copyrights, (ii) use commercially reasonable efforts to
detect infringements of the Intellectual Property and promptly advise Collateral
Agent in writing of material infringements detected and (iii) not allow any
material Intellectual Property to be abandoned, forfeited or dedicated to the
public without the written consent of Collateral Agent, which shall not be
unreasonably withheld.


6.7           Amendments of Notes.  So long as the Notes are outstanding, the
Issuer shall be allowed to alter or change the terms of the Notes or the
Warrants (including any applicable provisions of this Agreement notwithstanding
anything to the contrary provided in Section 11.6) upon first obtaining the
written consent of the Investors whose investment constitutes two-thirds (2/3)
of the aggregate principal amount of the Notes then outstanding or any such
subsequent holder (“Required Consent”), unless such alteration or change shall
be deemed by the Issuer in good faith to adversely affect the Notes or the
Warrants or the rights of any Holder, in which case the Issuer must first obtain
consent of each Investor.


 
16

--------------------------------------------------------------------------------

 


7.
REGISTRATION RIGHTS.



The Investors shall have the following registration rights with respect to the
Registrable Securities owned by it:


7.1           Transfer of Registration Rights.  An Investor may assign the
registration rights with respect to the Registrable Securities to any party or
parties to which it may from time to time transfer all of the Notes and Warrants
in accordance with Section 5.3   hereof; provided, that the transferee agrees in
writing with the Issuer to be bound by the applicable provisions of this
Agreement regarding such registration rights and indemnification relating
thereto.  Upon assignment of any registration rights pursuant to this Section
7.1, the Investor shall deliver to the Issuer a notice of such assignment which
includes the identity and address of any assignee and such other information
reasonably requested by the Issuer in connection with effecting any such
registration (collectively, each Investor and each such subsequent holder is
referred to as a “Holder”).  The Issuer shall maintain at one of its offices a
register for the recordation of the names and addresses of the Holders and
principal amount of the Notes owing to each Holder pursuant to the terms hereof
from time to time (for the purposes of this Section 7.1 only, the
“Register”).  The Issuer and Holders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Holder hereunder for
all purposes of this Agreement.


7.2           Required Registration.  Following the Due Date, upon request of
the Holders of a majority of the Registrable Securities, either issued or
issuable upon conversion of the Notes and exercise of the Warrants, the Issuer
will file a registration statement on Form S-1 (or S-3 if conditions change to
allow the Issuer to use S-3) (the “Registration Statement”) for the resale of
the Registrable Securities. The Issuer shall subsequently use commercially
reasonable efforts to cause the SEC to declare the Registration Statement
effective as soon as possible.  The Issuer shall thereafter maintain the
effectiveness of the Registration Statement until the earlier of (a) the date on
which all the Registrable Securities have been sold pursuant to the Registration
Statement or Rule 144 promulgated under the Securities Act (“Rule 144”), (b)
such time as the Issuer reasonably determines, based on an opinion of counsel,
that all of the Holders will be eligible to sell under Rule 144 all of the
Securities then owned by the Holders within the volume limitations imposed by
paragraph (e) of Rule 144 in the three month period immediately following the
termination of the effectiveness of the Registration Statement, and (c) the
first anniversary of the date the Registration Statement was declared effective
by the SEC.  The Registration Statement filed pursuant to this Section 7.2 may
include other securities of the Issuer that are held by Persons who, by virtue
of agreements with the Issuer, are entitled to similar registration rights.


7.3           Registration Procedures.


(a)           In case of the Registration Statement effected by the Issuer
subject to this Section 7, the Issuer shall keep the Investors, on behalf of
Holder, advised in writing as to the initiation of such registration, and as to
the completion thereof.  In addition, subject to Section 7.2 above, the Issuer
shall, to the extent applicable to the Registration Statement:


 
17

--------------------------------------------------------------------------------

 


(i)            prepare and file with the SEC such amendments and supplements to
the Registration Statement as may be necessary to keep such registration
continuously effective and free from any material misstatement or omission
necessary to make the statements therein, in light of the circumstances, not
misleading, and comply with provisions of the Securities Act with respect to the
disposition of all securities covered thereby during the period referred to in
Section 7.2;


(ii)           update, correct, amend and supplement the Registration Statement
as necessary;


(iii)          notify the Holders promptly when the Registration Statement is
declared effective by the SEC, and furnish such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as any
Holder may reasonably request from time to time;


(iv)          use its commercially reasonable efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions of the United States where an exemption is not available and as
any Holder may reasonably request to enable it to consummate the disposition in
such jurisdiction of the Registrable Securities (provided that the Issuer will
not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this provision, or
(B) consent to general service of process in any such jurisdiction, or (C)
subject itself to taxation in any jurisdiction where it is not already subject
to taxation);


(v)          notify each Holder at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading and, subject to
Section 7.6, the Issuer will prepare a supplement or amendment to such
prospectus, so that, as thereafter delivered to purchasers of such shares, such
prospectus will not contain any untrue statements of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;


(vi)          cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Issuer are then
listed and obtain all necessary approvals for trading thereon;


(vii)         provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of the Registration Statement;


(viii)        upon the sale of any Registrable Securities pursuant to the
Registration Statement, direct the transfer agent to remove all restrictive
legends from all certificates or other instruments evidencing the Registrable
Securities;


(ix)          with a view to making available to the Holders the benefits of
certain rules and regulations of the SEC that at any time permit the sale of the
Registrable Securities to the public without registration, so long as any
Registrable Securities are outstanding, the Issuer shall use its commercially
reasonable efforts for a period of two years following the date of Closing:


 
18

--------------------------------------------------------------------------------

 


(1)           to make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;


(2)           to file with the SEC in a timely manner all reports and other
documents required of the Issuer under the Exchange Act; and


(3)           to furnish to the Holders upon any reasonable request a written
statement by the Issuer as to its compliance with the public information
requirements of Rule 144(c) under the Securities Act; and


(x)            to advise the Holder promptly after it has received notice or
obtained knowledge of the existence of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose, and to make every commercially
reasonable effort to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement at the earliest possible time.


(b)           Notwithstanding anything stated or implied to the contrary in
Section 7.3(a) above, the Issuer shall not be required to consent to any
underwritten offering of the Registrable Securities or to any specific
underwriter participating in any underwritten public offering of the Registrable
Securities.


(c)           Each Holder agrees that upon receipt of any notice from the Issuer
of the happening of any event of the kind described in Section 7.3(a)(v), and
subject to Section 7.5, such Holder will forthwith discontinue such Holder’s
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section
7.3(a)(v) and, if so directed by the Issuer, will deliver to the Issuer at the
Issuer’s expense all copies, other than permanent file copies, then in such
Holder’s possession, of the prospectus relating to such Registrable Securities
current at the time of receipt of such notice.


(d)           Except as required by law, all expenses incurred by the Issuer in
complying with this Section 7, including but not limited to, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Issuer, blue sky fees and expenses (including
fees and disbursements of counsel related to all blue sky matters) incurred in
connection with any registration, qualification or compliance pursuant to this
Section 7 shall be borne by the Issuer.  All underwriting discounts and selling
commissions applicable to a sale incurred in connection with any registration of
Registrable Securities and the legal fees and other expenses of a Holder shall
be borne by such Holder.


7.4           Further Information.  If Registrable Securities owned by a Holder
are included in any registration, such Holder shall furnish the Issuer such
information regarding itself as the Issuer may reasonably request and as shall
be required in connection with any registration (or amendment or supplement
thereto), referred to in this Agreement, and Holder shall indemnify the Issuer
with respect thereto in accordance with Section 9 hereof.  Each Investor hereby
represents and warrants to the Issuer that, upon request and in connection with
the filing of a Registration Statement, it will accurately and completely
provide any requested information, including answers the questions listed in
Exhibit E of this Agreement, and the Investor agrees and acknowledges that the
Issuer may rely on such information as being true and correct for purposes of
preparing and filing the Registration Statement at the time of filing thereof
and at the time it is declared effective, unless the Investor has notified the
Issuer in writing to the contrary prior to such time.


 
19

--------------------------------------------------------------------------------

 


7.5           Right of Suspension.


(a)           Notwithstanding any other provision of this Agreement or any
related agreement to the contrary, the Issuer shall have the right, at any time,
to suspend the effectiveness of the Registration Statement and offers and sales
of the Registrable Securities pursuant thereto whenever, in the good faith
judgment of the Issuer, (i) there exists a material development or a potential
material development with respect to or involving the Issuer that the Issuer
would be obligated to disclose in the prospectus used in connection with the
Registration Statement, which disclosure, in the good faith judgment of the
Issuer, after considering the advice of counsel, would be premature or otherwise
inadvisable at such time or (ii) the Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances, not misleading, including without
limitation that period annually during which any Registration Statement would
require suspension pending the Issuer’s new fiscal year financial statements
(each, a “Suspension Event”).  In the event that the Issuer shall determine to
so suspend the effectiveness of the Registration Statement and offers and sales
of the Registrable Securities pursuant thereto, the Issuer shall, in addition to
performing those acts required to be performed under the Securities Act and/or
the Exchange Act or deemed advisable by the Issuer, deliver to each Holder
written notice thereof, signed by the Chief Financial Officer or Chief Executive
Officer of the Issuer.  Upon receipt of such notice, the Holders shall
discontinue disposition of the Registrable Securities pursuant to the
Registration Statement and prospectus until such Holders (x) are advised in
writing by the Issuer that the use of the Registration Statement and prospectus
(and offers and sales thereunder) may be resumed, (y) have received copies of a
supplemental or amended prospectus, if applicable, and (z) have received copies
of any additional or supplemental filings which are incorporated or deemed to be
incorporated by reference into such prospectus.  The Issuer will exercise
commercially reasonable efforts to ensure that the use of the Registration
Statement and prospectus may be resumed as quickly as practicable.


(b)           The Issuer’s right to suspend the effectiveness of the
Registration Statement and the offers and sales of the Registrable Securities
pursuant thereto, as described above in this Section 7.5(a), shall be for a
period of time (the “Suspension Period”) beginning on the date of the occurrence
of the Suspension Event and expiring on the earlier to occur of (i) the date on
which the Suspension Event ceases, or (ii) ninety (90) days after the occurrence
of the Suspension Event; provided, however, that there shall not be more than
two Suspension Periods in any 12-month period.  Notwithstanding the foregoing,
the Issuer shall be able to suspend the effectiveness of the Registration
Statement and offers and sales of the Registrable Securities for any time period
as may reasonably be required in order to update the Registration Statement to
replace financial information which is no longer current, as required by
applicable securities law.


 
20

--------------------------------------------------------------------------------

 


(c)           In addition, in connection with any underwritten public offering
of securities of the Issuer, if requested by the Issuer or its managing
underwriter, each Holder will enter into a lock-up agreement pursuant to which
such Holder will not, during the seven (7) days prior to, and for a period no
longer than one hundred eighty (180) days following, the date of the prospectus
(or if the offering is pursuant to a shelf registration statement, the date of
the pricing prospectus supplement) relating to the offering, offer, sell or
otherwise dispose of any securities of the Issuer without the prior consent of
the Issuer and the managing underwriter, provided that the executive officers
and directors of the Issuer enter into lock-up agreements for a period at least
as long and on the same terms.


7.6           Transfer of Securities.  An Investor may transfer all or any part
of its Securities to any Person under common management with the Investor and
may distribute all or any part of the Conversion Shares to its equity holders or
partners; provided, that any such transfer shall be effected in full compliance
with all applicable federal and state securities laws, including, but not
limited to, the Securities Act and the rules of the SEC promulgated
thereunder.  The Issuer will effect such transfer of restricted certificates and
will promptly amend or supplement the Prospectus forming a part of the
Registration Statement to add the transferee to the selling stockholders in the
Registration Statement; provided that the transferor and transferee shall be
required to provide the Issuer with the information requested of the Investor in
this Agreement, information reasonably necessary for the Issuer to determine
that the transfer was effected in accordance with all applicable federal and
state securities laws, including, but not limited to, the Securities Act and the
rules of the SEC promulgated thereunder, and all other information reasonably
requested by the Issuer from time to time in connection with any transfer,
registration, qualification or compliance referred to in Section 7.4.


7.7           SEC Comments. Notwithstanding anything to the contrary contained
in this Section 7, if the Issuer receives comments from the SEC, and following
discussions with and responses to the SEC in which the Issuer uses its
commercially reasonable efforts to cause as many Registrable Securities for as
many Holders as possible to be included in the Registration Statement filed
pursuant to Section 7.2 without characterizing any Holder as an underwriter (and
in such regard uses its commercially reasonable efforts to cause the SEC to
permit the affected Holders), the Issuer is unable to cause the inclusion of all
Registrable Securities, then the Issuer may, upon written notice to the Holders,
(i) remove from the Registration Statement such Registrable Securities and/or
(ii) agree to such restrictions and limitations on the registration and resale
of the Registrable Securities, in each case as the SEC may require in order for
the SEC to allow such Registration Statement to become effective.  In
furtherance of the foregoing, unless the SEC Restrictions otherwise require, any
cut-back imposed pursuant to this Section 7.7 shall be allocated among the
Registrable Securities of the Holders on a pro rata basis.


 
21

--------------------------------------------------------------------------------

 


8. 
SECURITY.



8.1           Collateral.  To secure repayment and performance of each and all
of the obligations of the Issuer hereunder and under the Notes, the Issuer
hereby pledges, grants, assigns and transfers to Collateral Agent, on behalf of
the Investors and the Holders, a continuing first priority security interest in
the Collateral.  The Issuer’s grant of such security interest to the Collateral
Agent shall secure the payment and performance of any and all indebtedness,
obligations and liabilities arising from, or in any way related to, this
Agreement and/or the Notes.


8.2           Perfection.  At any time and from time to time Issuer shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Collateral Agent to effect the purposes of this
Agreement.  The Issuer hereby agrees that the Collateral Agent shall have all
the rights and remedies of a secured party under the UCC and that at any time,
and from time to time, the Issuer shall execute and deliver (or cause to be
executed and delivered) any and all such further instruments and/or documents,
including without limitation, a UCC-1 financing statement and intellectual
property security filings with the United States Patent and Trademark Office and
the Copyright Office, as Collateral Agent may consider reasonably necessary or
desirable in order to effectuate, complete, perfect or preserve and maintain the
Liens created hereby including without limitation to cause any financial
institution or other entity with which Issuer maintains or invests any of its
property to enter into an account control agreement with Collateral Agent in
form and substance satisfactory to Collateral Agent.


8.3           Events of Default.  Any one or more of the following events shall
constitute an Event of Default by Issuer under this Agreement: (i) if the Issuer
fails to pay, when due, any amount owing in connection with this Agreement or
the Notes; (ii) if the Issuer fails to perform any material obligation under
this Agreement or the Notes; or (iii) if an Insolvency Proceeding is commenced
by or against Issuer.


8.4           Remedies.  Upon the occurrence of any one or more Events of
Default, (i) each Investor’s commitment to pay any unpaid Commitment Amount
shall automatically expire, and (ii) each Investor’s obligation to permit the
Notes and the amounts due under the Notes to remain outstanding shall
automatically expire, and (iii) the Collateral Agent may accelerate and demand
payment of all or any part of the Issuer’s obligations under the Notes or this
Agreement and declare such amounts and obligations to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 8.3(iii), the Notes and all obligations under the Notes and
this Agreement shall automatically be accelerated and made due and payable
without any further notice or act).  Collateral Agent may exercise all rights
and remedies with respect to the Collateral available under the UCC and other
applicable law, including without limitation the right to release, hold, sell,
assign, lease, liquidate, collect, realize upon, or otherwise dispose of all or
any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral and further including, without limitation, to: (a)
foreclose the Liens and security interests created under this Section 8 relating
to the Collateral by any valid judicial process, (b) enter any premises where
any of the Collateral may be located for the purpose of taking possession or
removing the same, and (c) sell, assign, lease or otherwise dispose of the
Collateral or any part thereof, either at public or private sale or at any
broker’s board, in lots or in bulk, for cash, on credit or otherwise, upon such
terms as shall be deemed acceptable to Collateral Agent, and to the extent
permitted by law, Collateral Agent may bid or become a purchaser at any such
sale.  All Agent’s and each Investor’s rights and remedies shall be cumulative
and not exclusive.  


 
22

--------------------------------------------------------------------------------

 


8.5           Collateral Agent.


(a)           Appointment.  The Investors hereby appoint Sanderling Management
Company, LLC as collateral agent for the Investors under this Agreement (in such
capacity, the “Collateral Agent”) to serve from the date hereof until the
termination of this Agreement or replacement of the Collateral Agent at the
written request of the holders of two-thirds (2/3) of the aggregate principal
amount of the Notes then outstanding.


(b)           Powers and Duties of Collateral Agent, Indemnity by Investors.


(i)           Each Investor hereby irrevocably authorizes the Collateral Agent
to take such action and to exercise such powers hereunder as provided herein or
as requested in writing by the holders of two-thirds (2/3) of the aggregate
principal amount of the Notes then outstanding in accordance with the terms
hereof, together with such powers as are reasonably incidental
thereto.  Collateral Agent may execute any of its duties hereunder by or through
agents or employees and shall be entitled to request and act in reliance upon
the advise of counsel concerning all matters pertaining to its duties hereunder
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance therewith.


(ii)           Neither the Collateral Agent nor any of its directors, officers
or employees shall be liable or responsible to any Investor or to the Issuer for
any action taken or omitted to be taken by Collateral Agent or any other such
person hereunder or under any related agreement, instrument or document, except
in the case of bad faith, gross negligence or willful misconduct on the part of
the Collateral Agent, nor shall the Collateral Agent or any of its directors,
officers or employees be liable or responsible for (i) the validity,
effectiveness, sufficiency, enforceability or enforcement of the Notes, this
Agreement or any instrument or document delivered hereunder or relating hereto;
(ii) the title of Issuer to any of the Collateral or the freedom of any of the
Collateral from any prior or other Liens or security interests; (iii) the
determination, verification or enforcement of Issuer’s compliance with any of
the terms and conditions of this Agreement; (iv) the failure by Issuer to
deliver any instrument  or document required to be delivered pursuant to the
terms hereof; or (v) the receipt, disbursement, waiver, extension or other
handling of payments or proceeds made or received with respect to the
Collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.


 
23

--------------------------------------------------------------------------------

 


(iii)           In the case of this Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Investors agrees to pay to the Collateral Agent, on demand, its Pro Rata Share
of all fees and all expenses incurred in connection with the operation and
enforcement of this Agreement, the Notes or any related agreement to the extent
that such fees or expenses have not been paid by Issuer.  In the case of this
Agreement and each instrument and document relating to any of the Collateral,
each of the Investors and the issuer hereby agrees to hold the Collateral Agent
harmless, and to indemnify the Collateral Agent from and against any and all
loss, damage, expense or liability which may be incurred by the Collateral Agent
under this Agreement and the transactions contemplated hereby and any related
agreement or other instrument or document, as the case may be, unless such
liability shall be caused by the willful misconduct or gross negligence of the
Collateral Agent.  For purposes of this Agreement, the term “Pro Rata Share”
shall mean, when calculating an Investor’s portion of any distribution or
amount, that distribution or amount (expressed as a percentage) equal to a
fraction (i) the numerator of which is the original outstanding principal amount
of such Investor’s Note and (ii) the denominator of which is the original
aggregate outstanding principal amount of all Notes issued under the
Agreement.  In the event that an Investor receives payments or distributions in
excess of its Pro Rata Share, then such Investor shall hold in trust all such
excess payments or distributions for the benefit of the other Investors and
shall pay such amounts held in trust to such other Investors upon demand by such
Investors.


8.6           Application of Collateral Proceeds.  The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Collateral
Agent at the time of, or received by Collateral Agent after, the occurrence of
an Event of Default) shall be paid to and applied as follows:


(a)           First, to the payment of reasonable costs and expenses, including
all amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent;


(b)           Second, to the payment to each Investor of the amount then owing
or unpaid on such Investor’s Note, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid upon such
Note, then its Pro Rata Share of the amount remaining to be distributed (to be
applied first to accrued interest and second to outstanding principal);


(c)           Third, to the payment of other amounts then payable to each
Investor under this Agreement, the Notes or any related agreement, and in case
such proceeds shall be insufficient to pay in full the whole amount so due,
owing or unpaid, then its Pro Rata Share of the amount remaining to be
distributed; and


 
24

--------------------------------------------------------------------------------

 


(d)           Fourth, to the payment of the surplus, if any, to Issuer, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.


8.7           Termination.  At Issuer’s request, upon the indefeasible payment
or conversion in full of all amounts owing by Issuer under the Notes in
accordance with the terms of this Agreement and the Notes and the cancellation
or termination of any commitment to extend credit or make loans, the security
interest granted herein shall terminate and Investors shall execute and deliver
(or cause to be executed and delivered) any and all such instruments and/or
documents reasonably requested by Issuer to effectuate such termination of the
Liens and security interest granted hereunder.


8.8           Authorized Action by Collateral Agent.  The Issuer hereby
irrevocably appoints Collateral Agent as its attorney-in-fact (which appointment
is coupled with an interest) and agrees that Collateral Agent may perform (but
Collateral Agent shall not be obligated to and shall incur no liability to the
Issuer or any third party for failure so to do) any act which the Issuer is
obligated by this Agreement to perform, and to exercise such rights and powers
as the Issuer might exercise with respect to the Collateral, including the right
to (a) collect by legal proceedings or otherwise and endorse, receive and
receipt for all dividends, interest, payments, proceeds and other sums and
property now or hereafter payable on or on account of the Collateral; (b) enter
into any extension, reorganization, deposit, merger, consolidation or other
agreement pertaining to, or deposit, surrender, accept, hold or apply other
property in exchange for the Collateral; (c) make any compromise or settlement,
and take any action it deems advisable, with respect to the Collateral; (d)
insure, process and preserve the Collateral; (e) pay any indebtedness of Issuer
relating to the Collateral; and (f) file UCC financing statements and execute
other documents, instruments and agreements required hereunder; provided,
however, that Collateral Agent shall not exercise any such powers granted
pursuant to subsections (a) through (e) prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default.  The Issuer agrees to reimburse Collateral Agent upon demand for any
reasonable costs and expenses, including attorneys’ fees, Collateral Agent may
incur while acting as the Issuer’s attorney-in-fact hereunder in perfecting and
maintaining the Liens hereunder, all of which costs and expenses are obligations
hereunder.  It is further agreed and understood between the parties hereto that
such care as Collateral Agent gives to the safekeeping of its own property of
like kind shall constitute reasonable care of the Collateral when in Collateral
Agent’s possession; provided, however, that Collateral Agent shall not be
required to make any presentment, demand or protest, or give any notice and need
not take any action to preserve any rights against any prior party or any other
person in connection with the Obligations or with respect to the Collateral.


8.9           Litigation and Other Proceedings.


(a)           The Issuer shall have the right and reasonable obligation to
commence and diligently prosecute such suits, proceedings or other actions for
infringement or other damage, or reexamination or reissue proceedings, or
opposition or cancellation proceedings as are reasonable to protect any of the
patents, trademarks, copyrights, mask works or trade secrets.  No such suit,
proceeding or other actions shall be settled or voluntarily dismissed, nor shall
any party be released or excused of any claims of or liability for infringement,
without the prior written consent of Collateral Agent, which consent shall not
be unreasonably withheld.


 
25

--------------------------------------------------------------------------------

 


(b)           Upon the occurrence and during the continuation of an Event of
Default, Collateral Agent shall have the right but not the obligation to bring
suit or institute proceedings in the name of the Issuer or Collateral Agent to
enforce any rights in the Collateral, including any license thereunder, in which
event the Issuer shall at the request of Collateral Agent do any and all lawful
acts and execute any and all documents reasonably required by Collateral Agent
in aid of such enforcement.  If Collateral Agent elects not to bring suit to
enforce any right under the Collateral, including any license thereunder, the
Issuer agrees to use all reasonable measures, whether by suit, proceeding or
other action, to cause to cease any infringement of any right under the
Collateral by any entity and for that purpose agrees to diligently maintain any
action, suit or proceeding against any entity so infringing  necessary to
prevent such infringement.


9.
INDEMNIFICATION.



9.1           Indemnification by the Issuer.  The Issuer will indemnify and hold
harmless each Holder of Registrable Securities which are included in a
registration statement pursuant to the provisions of Section 7 hereof and any
underwriter (as defined in the Securities Act) for such Holder, and any person
who controls such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or such underwriter within the
meaning of the Securities Act, and any officer, director, investment adviser,
employee, agent, partner, member or affiliate of such Holder (each, a “Holder
Indemnified Party”), from and against, and will reimburse each such Holder
Indemnified Party with respect to, any and all claims, actions, demands, losses,
damages, liabilities, costs and reasonably incurred expenses to which such
Holder or any such Holder Indemnified Party may become subject under the
Securities Act or otherwise, insofar as such claims, actions, demands, losses,
damages, liabilities, costs or reasonably incurred expenses arise out of or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in such registration statement, any prospectus contained therein
or any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(ii) any materially inaccurate representation or breach of any material
warranty, agreement or covenant of the Issuer contained herein; provided,
however, that the Issuer will not be liable in any such case to the extent that
any such claim, action, demand, loss, damage, liability, cost or expense is
caused by an untrue statement or alleged untrue statement or omission or alleged
omission (1) made in conformity with information furnished by such Holder in
writing specifically for use in the preparation thereof, or (2) which was cured
in an amendment or supplement to the prospectus (or any amendment or supplement
thereto) delivered to the Holder on a timely basis to permit proper delivery
thereof prior to the date on which any Registrable Securities were transferred
or sold.


9.2           Indemnification by the Holder.  Each Holder of Registrable
Securities which are included in a registration statement pursuant to the
provisions of Section 7 hereof will indemnify and hold harmless the Issuer, and
any Person who controls the Issuer within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, and any officer, director,
employee, agent, partner, member or affiliate of the Issuer (each, an “Issuer
Indemnified Party”) from and against, and will reimburse the Issuer Indemnified
Parties with respect to, any and all losses, damages, liabilities, costs or
reasonably incurred expenses to which such Issuer Indemnified Parties may become
subject under the Securities Act or otherwise, insofar as such losses, damages,
liabilities, costs or reasonably incurred expenses are caused by any untrue or
alleged untrue statement of any material fact contained in such registration
statement, any prospectus contained therein or any amendment or supplement
thereto, or are caused by the omission or the alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was so
made solely in reliance upon and in conformity with written information
furnished by such Holder specifically for use in the preparation thereof;
provided, however, that the liability of any Holder pursuant to this Section 9.2
shall be limited to an amount not to exceed the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to the registration
statement which gives rise to such obligation to indemnify.


 
26

--------------------------------------------------------------------------------

 


9.3           Procedures.  Promptly after receipt by a party indemnified
pursuant to the provisions of Section 9.1 or Section 9.2 of notice of the
commencement of any action involving the subject matter of the foregoing
indemnity provisions, such indemnified party will, if a claim thereof is to be
made against the indemnifying party pursuant to the provisions of Section 9.1 or
Section 9.2, notify the indemnifying party of the commencement thereof; but the
omission to so notify the indemnifying party will not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Section 9 and shall not relieve the indemnifying party from liability under this
Section 9, except to the extent that such indemnifying party is materially
prejudiced by such omission.  In case such action is brought against any
indemnified party and such indemnified party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall have the right to
participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party pursuant to the provisions of Section 9.1 or Section 9.2 for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof.  No indemnifying party shall be liable to an indemnified
party for any settlement of any action or claim without the consent of the
indemnifying party.  No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.


 
27

--------------------------------------------------------------------------------

 


10.
CONDITIONS TO CLOSING.



10.1         Conditions to the Obligations of the Investors.  The obligation of
an Investor to proceed with the Closing and the Subsequent Closing(s) (which,
for purposes of this Section 10, shall be defined as a “Closing”) is subject to
the following conditions, any and all of which may be waived by such Investor,
in whole or in part, to the extent permitted by applicable law:


(a)           Representations and Warranties.  Each of the representations and
warranties of the Issuer contained in this Agreement shall be true and correct
in all material respects as of the Closing as though made on and as of the
Closing, except (i) for changes specifically permitted by this Agreement, (ii)
that those representations and warranties which address matters only as of a
particular date shall remain true and correct as of such date, and (iii) such
failures to be true and correct which would not, individually or in the
aggregate, have a Material Adverse Effect on the Issuer.  Unless the Investor
receives written notice to the contrary at the Closing, such Investor shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.


(b)           Agreement and Covenants.  The Issuer shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.  Unless the Investor receives written notice to the contrary at the
Closing, such Investor shall be entitled to assume that the preceding is
accurate in all respects at the Closing.


(c)           No Order.  No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.


(d)           Opinion of Issuer’s Counsel.  At each Subsequent Closing, the
Investor shall have received an opinion of Issuer’s counsel, dated the date of
such Subsequent Closing, in a form reasonably acceptable to such Investor.


(e)           Closing Certificate. The Investor shall have received a
certificate executed by the Chief Executive Officer or Chief Financial Officer
of the Issuer, dated as of the Closing, to the effect that the conditions set
forth in Sections 10.1(a) and (b) have been fulfilled, and providing
representations to certain matters regarding security interest filings by or on
behalf of the Issuer.


10.2           Conditions to the Obligations of the Issuer.  The obligation of
the Issuer to proceed with the Closing is subject to the following conditions,
any and all of which may be waived by the Issuer, in whole or in part and with
respect to any or all Investors, to the extent permitted by applicable law:


(a)           Representations and Warranties.  Each of the representations and
warranties of the Investors contained in this Agreement shall be true and
correct as of the Closing as though made on and as of the Closing, except (i)
for changes specifically permitted by this Agreement, and (ii) that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date.  Unless the Issuer receives
written notification to the contrary at the Closing, the Issuer shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.


 
28

--------------------------------------------------------------------------------

 


(b)           Agreement and Covenants.  The Investors shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.  Unless the Issuer receives written notification to the contrary at the
Closing, the Issuer shall be entitled to assume that the preceding is accurate
in all respects at the Closing.


(c)           No Order.  No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.


11.           MISCELLANEOUS.


11.1           Defined Terms.  As used herein the following terms shall have the
following meanings:


(a)           “Affiliate” has the meaning ascribed to it in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
hereof.


(b)           “Aggregate Purchase Price” has the meaning specified in Section
1.1 of this Agreement.


(c)           “Agreement” has the meaning specified in the Preamble to this
Agreement.


(d)           “Bylaws” means the Bylaws of the Issuer, as the same may be
supplemented, amended, or restated from time to time.


(e)           “Certificate of Incorporation” means the Issuer’s Certificate of
Incorporation, as the same may be supplemented, amended or restated from time to
time.


(f)            “Closing” has the meaning specified in Section 2.1 of this
Agreement.


(g)           “Collateral” means the property described on Appendix A attached
to this Agreement.


(h)           “Commitment Amount” has the meaning specified in Section 1.1 of
this Agreement.


(i)            “Common Stock” has the meaning specified in the Recitals of this
Agreement.


 
29

--------------------------------------------------------------------------------

 


(j)            “Confidential Information” has the meaning specified in Section
6.4 of this Agreement.


(k)           “Contract” means any indenture, lease, sublease, loan agreement,
mortgage, note, restriction, commitment, obligation or other contract, agreement
or instrument.


(l)            “Conversion Shares” means 3.1 Conversion Shares, 3.2 Conversion
Shares or 3.3 Conversion Shares, as applicable.


(m)          “Due Date” has the meaning specified in Section 1.4 of this
Agreement.


(n)           “Equity Security” means the Issuer’s Common Stock or preferred
stock that is convertible into Common Stock which shall not be redeemable at the
option of the holder of such preferred stock.


(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(p)           “First Tranche” has the meaning specified in Section 1.3(a).


(q)           “First Tranche Commitment Amount” has the meaning specified in
Section 1.3(a).


(r)            “Fundamental Transaction” means that the Issuer shall, directly
or indirectly, in one or more related transactions, (a) consolidate or merge
with or into (whether or not the Issuer is the surviving corporation or entity)
another person or entity where either (i) the Issuer’s stockholders immediately
prior to such transaction own 50% or less of the outstanding voting securities
of the surviving entity or (ii) the person or entity with which the Issuer is
merging is not a subsidiary of the Issuer, (b) sell, assign, transfer, convey or
otherwise dispose of all or substantively all of the properties or assets of the
Issuer and its subsidiaries, taken as a whole, to another person or entity
(other than to a subsidiary of the Issuer), (c) consummate a stock purchase
agreement or other business combination with another person or entity or group
of persons whereby such other person or entity or group of persons acquires 50%
or more of the outstanding voting securities of the Issuer on a fully diluted
basis or (d) otherwise dissolve or liquidate all or substantively all of the
properties or assets of the Issuer and its subsidiaries, taken as a whole;
provided, however, under no circumstances shall the consummation of the
transactions contemplated by this Agreement or by a Future Private Placement
constitute a Fundamental Transaction.


(s)           “Future Private Placement” means the consummation of a private
placement of the Issuer’s Equity Securities for an aggregate purchase price of
at least $10,000,000, issued to and purchased by those participants in such
private placement, which amount shall not include any existing debt of the
Issuer, including the Notes issued pursuant to this Agreement.


 
30

--------------------------------------------------------------------------------

 


(t)            “GAAP” means generally accepted accounting principles in effect
in the United States of America.


(u)           “Governmental Authority” means any nation or government, any state
or other political subdivision thereof, and any entity or official exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.


(v)           “Holder” has the meaning specified in Section 7.1 of this
Agreement.


(w)          “Holder Indemnified Party” has the meaning specified in Section 9.1
of this Agreement.


(x)           “Insolvency Proceeding” means any proceeding commenced by or
against any entity under any provision of the United States Bankruptcy Code, as
amended, or under any other bankruptcy or insolvency law, including assignments
for the benefit of creditors, formal or informal moratoria, compositions,
extension generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


(y)           “Intellectual Property” means all property over which the Issuer
has valid and legally binding Intellectual Property Rights.


(z)           “Intellectual Property Rights” has the meaning specified in
Section 4.15 of this Agreement.


(aa)         “Interest” has the meaning specified in Section 1.2 of this
Agreement.


(bb)        “Investors” has the meaning specified in the Preamble to this
Agreement.


(cc)         “Issuer” has the meaning specified in the Preamble to this
Agreement.


(dd)        “Issuer Indemnified Party” has the meaning specified in Section 9.2
of this Agreement.


(ee)         “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the UCC or comparable law of any
jurisdiction in connection with such mortgage, pledge, security interest,
encumbrance, lien or charge).


(ff)          “Material Adverse Effect” means a material and adverse change in,
or effect on, the financial condition, properties, assets, liabilities, rights,
obligations, operations or business, of a Person and its Subsidiaries taken as a
whole.


 
31

--------------------------------------------------------------------------------

 


(gg)        “Notes” has the meaning specified in the Recitals to this Agreement.


(hh)        “Offering” has the meaning specified in Section 1.1 of this
Agreement.


(ii)           “Options” means any rights, options or warrants, other than the
Warrants, to subscribe for, purchase or otherwise acquire Common Stock or
Conversion Shares.


(jj)           “Permit” means any permit, certificate, consent, approval,
authorization, order, license, variance, franchise or other similar indicia of
authority issued or granted by any Governmental Authority.


(kk)         “Person” means an individual, partnership, corporation, business
trust, joint stock company, estate, trust, unincorporated association, joint
venture, Governmental Authority or other entity, of whatever nature.


(ll)           “Preferred Stock” means the Series A Convertible Preferred Stock,
the Series C Convertible Preferred Stock, the Series D Convertible Preferred
Stock, the Series E Convertible Preferred Stock and the Series F Convertible
Preferred Stock.


(mm)       “Register”, “registered” and “registration” refer to a registration
of the offering and sale or resale of Common Stock effected by preparing and
filing a registration statement in compliance with the Securities Act and the
declaration or ordering of the effectiveness of such registration statement.


(nn)         “Registrable Securities” means the Conversion Shares and Warrant
Shares and any other shares of Common Stock or other securities issued in
respect of the Notes by way of a stock dividend or stock split or in connection
with a combination or subdivision of the Common Stock or by way of a
recapitalization, merger or consolidation or reorganization of the Issuer;
provided, however, that as to any particular securities, such securities will
cease to be Registrable Securities upon the earlier of (i) the sale of such
securities pursuant to registration or in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof, (ii) the date that such securities are permitted to be
disposed pursuant to Rule 144 under the Securities Act, regardless of whether
current public information regarding the Issuer is available, as such term is
understood under Rule 144 of the Securities Act, or (iii) the date on which all
such securities cease to be outstanding; and, as a result of the event or
circumstance described in either of the foregoing clauses (i) or (ii), all
transfer restrictions and restrictive legends with respect thereto are removed
or removable in accordance with this Agreement or such legends, as the case may
be.


(oo)        “Registration Statement” has the meaning specified in Section 7.2 of
this Agreement.


 
32

--------------------------------------------------------------------------------

 


(pp)        “Required Consent” has the meaning specified in Section 6.5 of this
Agreement.


(qq)        “Requirements of Law” means as to any Person, the certificate of
incorporation, bylaws or other organizational or governing documents of such
Person, and any domestic or foreign and federal, state or local law, rule,
regulation, statute or ordinance or determination of any arbitrator or a court
or other Governmental Authority, in each case applicable to, or binding upon,
such Person or any of its properties or to which such Person or any of its
property is subject.


(rr)          “Rule 144” has the meaning specified in Section 7.2 of this
Agreement.


(ss)         “SEC” means the Securities and Exchange Commission.


(tt)          “SEC Reports” has the meaning specified in Section 4.7 of this
Agreement.


(uu)        “Securities” has the meaning specified in Section 4.13 of this
Agreement.


(vv)        “Securities Act” means the Securities Act of 1933, as amended.


(ww)       “Subsequent Closing(s)” has the meaning specified in Section 2.1(b)
of this Agreement.


(xx)          “Subsequent Tranche(s)” has the meaning specified in Section
1.3(b) of this Agreement.


(yy)        “Subsequent Tranche Commitment Amount” means the Investor’s pro rata
portion of each Subsequent Tranche based on such Investor’s Commitment Amount
divided by the aggregate Commitment Amounts of all the Investors.


(zz)          “Subsidiary” means as to any Person, a corporation or limited
partnership of which more than 50% of the outstanding capital stock or
partnership interests having full voting power is at the time directly or
indirectly owned or controlled by such Person.


(aaa)       “Suspension Event” has the meaning specified in Section 7.5(a) of
this Agreement.


(bbb)      “Suspension Period” has the meaning specified in Section 7.5(b) of
this Agreement.


(ccc)       “UCC” has the meaning specified in the recitals to this Agreement.


 
33

--------------------------------------------------------------------------------

 


(ddd)      “Warrant” has the meaning specified in the Recitals to this Agreement
 
(eee)       “Warrant Price” means a price equal to 1% of the purchase price per
share of the securities offered in the Future Private Placement or, if no Future
Private Placement is consummated prior to the Due Date, $0.01 per share of
Common Stock.


(fff)         “Warrant Shares” has the meaning specified in Section 4.6 of this
Agreement.


(ggg)      “3.1 Conversion Shares” has the meaning specified in Section 3.1 of
this Agreement.


(hhh)      “3.2 Conversion Shares” has the meaning specified in Section 3.2 of
this Agreement.


(iii)          “3.3 Conversion Shares” has the meaning specified in Section 3.3
of this Agreement.


11.2         Other Definitional Provisions.


(a)           All terms defined in this Agreement shall have the defined
meanings when used in any certificates, reports or other documents made or
delivered pursuant hereto or thereto, unless the context otherwise requires.


(b)           Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.


(c)           All accounting terms shall have a meaning determined in accordance
with GAAP.


(d)           The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole
(including any exhibits and schedules hereto) and not to any particular
provision of this Agreement.


11.3         Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall
subsequently designate in writing to the other party):


 
34

--------------------------------------------------------------------------------

 


 
(a)
if to the Issuer to:



ReGen Biologics, Inc.
411 Hackensack Avenue
Hackensack, NJ  07601
Attention: Brion D. Umidi
Telecopy: 201.651.5141


with a copy to:


Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
McLean, VA 22102
Attention: David C. Main, Esq.
Telecopy: 703.770.7901


(b)           if to an Investor, to the address or telecopy number set forth
next to its name on the signature page hereto.


Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered by
hand, by messenger or by courier, or if sent by facsimile, upon confirmation of
receipt.


11.4         Entire Agreement.  This Agreement (including the exhibits and
schedules attached hereto) and other documents delivered at the Closing pursuant
hereto, contain the entire understanding of the parties in respect of its
subject matter and supersede all prior agreements and understandings between the
parties with respect to such subject matter.


11.5         Expenses; Taxes.  The parties shall pay their own fees and
expenses, including their own counsel fees, incurred in connection with this
Agreement or any transaction contemplated hereby; provided, however, that the
Issuer shall pay all Perfection Expenses incurred in connection with this
Agreement, the Notes and the transactions contemplated herein and therein as and
when such expenses are incurred or become due.  As used herein “Perfection
Expenses” shall include all reasonable costs incurred in connection with the
filing, perfecting and maintaining the security interests and liens granted in
this Agreement including without limitation the filing of any financing
statements, intellectual property security agreements or control
agreements.  Any sales tax, stamp duty, deed transfer or other tax (except taxes
based on the income of an Investor) arising out of the issuance of the
Securities (but not with respect to subsequent transfers) by the Issuer to an
Investor and consummation of the transactions contemplated by this Agreement
shall be paid by the Issuer.


11.6         Amendment; Waiver.  Subject to Section 6.7 of this Agreement, this
Agreement may not be modified, amended, supplemented, canceled or discharged,
except by written instrument executed by the Issuer and Collateral Agent.  No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege.  No waiver of any breach of any provision by
Collateral Agent shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties.  No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.


 
35

--------------------------------------------------------------------------------

 


11.7         Binding Effect; Assignment.  This Agreement shall bind and inure to
the benefit of each of the parties hereto and the respective successors and
permitted assigns of each of the parties and shall bind all persons who become
bound as a debtor to this Agreement; provided, however, that neither this
Agreement nor any rights hereunder may be assigned by Issuer without the prior
written consent of Collateral Agent.


11.8         Counterparts; Facsimile Signature.  This Agreement may be executed
by facsimile signature and in any number of counterparts, each of which shall be
an original but all of which together shall constitute one and the same
instrument.


11.9         Headings.  The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.


11.10       Governing Law; Jury Trial Waiver.  This Agreement shall be construed
in accordance with and governed for all purposes by the laws of the State of New
York, without regard to principles of conflicts of law.  Jurisdiction shall lie
in the State of New York.  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.


11.11       Severability.  The parties stipulate that the terms and provisions
of this Agreement are fair and reasonable as of the date of this
Agreement.  However, if any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.




[Signature Pages Follow]


 
36

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed and delivered as of the date set forth below.




NAME OF INVESTOR:
  ADDRESS FOR NOTICES (Please Print):              
 
           
SIGNATURE:
          Attention:
 
By:
    Telecopy:
 
 
Name:
  Phone:
 
 
Title:
  Email Address:
 
      Tax Identification #:
 
           
Exact Name to appear on Note:
 
     

 
Commitment Amount (in dollars, including First Tranche Commitment Amount
indicated below): ________________________________


First Tranche Commitment Amount (in dollars): ________________________________
 

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN BY:




REGEN BIOLOGICS, INC.




By:
         
Name:
 
Gerald E. Bisbee, Jr., Ph.D.
   
Title:
 
President and Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 


APPENDIX A
COLLATERAL DESCRIPTION


DEBTOR:  ReGen Biologics, Inc., a Delaware corporation


Subject to the proviso set forth below, all personal property of Issuer (herein
referred to as “Debtor”, “Issuer”, “Borrower”), whether presently existing or
hereafter created or acquired, and wherever located, including, but not limited
to:


(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including all
intellectual property, licenses, payment intangibles and software), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), letter of credit rights,
money, and all of Debtor's books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;


(b)           all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the forgoing, or any parts thereof
or any underlying or component elements of any of the forgoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;


(c)           all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;


(d)           all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or  licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and


(e)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time;


provided, however, that the foregoing collateral description and the collateral
pledged pursuant to this Agreement shall not include the following (the “Zimmer
Collateral”):


The intellectual property of Borrower, rights in which shall constitute
Collateral (as defined in that certain Intellectual Property Security Agreement,
dated March 14, 2000, as amended or supplemented (the “Zimmer Security
Agreement”), and shall consist of all of Borrower’s right and title to, and
interest in, any copyrights, patents and trademarks (including without
limitation those listed on Schedules A, B and C of the Zimmer Security
Agreement), designs, mechanisms, processes, methods and instrumentation, which
constitute, or directly relate to, the combination of Borrower’s collagen
meniscus implant product and the NeOsteo growth hormone, commonly known as
“CMI-2”.


The Zimmer Collateral shall not include (i) patent rights to the meniscus
implant product without the NeOsteo growth hormone, commonly known as “CMI-1” or
(ii) designs, mechanisms, processes, methods and instrumentation that
constitute, or directly relate to, CMI-1.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF NOTE
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF WARRANT


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


RISK FACTORS RELATED TO THE SALE




THE ISSUER IS DEPENDENT ON THIRD PARTY FINANCING TO CONTINUE ITS OPERATIONS AND
MAY NOT BE ABLE TO SATISFY THE OBLIGATIONS UNDER THE NOTES.


The Issuer depends on third party financing, such as that contemplated by the
Agreement, in order to fund and continue its operations.  The Issuer may require
additional third party financing in order to satisfy its obligations under the
Notes.  There can be no assurance that the Issuer will be able to obtain the
necessary funds from third parties on acceptable terms, if at all, or that the
Issuer will be able to satisfy the obligations under the Notes.


THE COLLATERAL SECURING THE NOTES MAY NOT BE SUFFICIENT TO REPAY THE NOTES.


The Collateral securing the Notes may not be sufficient to repay the
Notes.  Further, a certain amount of the Collateral is subject to a first Lien,
and to the extent the Collateral shall be used to satisfy the debt obligations
of the Issuer, the proceeds received upon realization of such portion of the
Collateral will be applied first to amounts due to the holder(s) of the first
Lien.


THERE CAN BE NO ASSURANCE THAT THE ISSUER WILL BE ABLE TO CONSUMMATE A FUTURE
PRIVATE PLACEMENT.


The Issuer’s ability to consummate a Future Private Placement is subject to many
factors, including, but not limited to, the status of certain investigations,
reviews and/or proceedings by the FDA and the Congress, or any committee or
subcommittee thereof, as disclosed in the Issuer’s SEC Reports, and there can be
no assurance that these investigations, reviews and/or proceedings will end soon
or in a manner favorable to the Issuer or that the Issuer will be able to
consummate a Future Private Placement.


SALES OR THE PERCEPTION OF FUTURE SALES OF OUR COMMON STOCK MAY DEPRESS OUR
STOCK PRICE. BECAUSE THE MARKET PRICES FOR BIOTECHNOLOGY AND MEDICAL DEVICE
STOCKS ARE LIKELY TO REMAIN VOLATILE, OUR STOCK PRICE MAY BE MORE ADVERSELY
AFFECTED THAN OTHER COMPANIES BY SUCH FUTURE SALES.


Sales of substantial numbers of shares of our Common Stock in the public market,
or the perception that significant sales are likely, could adversely affect the
market price of our Common Stock.  Compliance with the registration rights
provisions of the Subscription Agreement could create the perception that all
the shares of Common Stock that may be issuable upon conversion of the Notes
will soon be available for sale, and this number of shares is greater than the
average trading volume for our shares.  No prediction can be made as to the
effect, if any, that market sales of such shares will have on the market price
of our Common Stock.  Sales of substantial amounts of such shares in the public
market could adversely affect the market price of our Common Stock.


 
 

--------------------------------------------------------------------------------

 


THE CONVERSION RATE OF THE NOTES FOR SHARES OF COMMON STOCK OR OTHER EQUITY
SECURITIES MAY NOT BEAR ANY RELATIONSHIP TO OUR ASSETS, BOOK VALUE, EARNINGS
HISTORY, OR OTHER ESTABLISHED CRITERIA.  AS A RESULT, YOU MAY EXPERIENCE
IMMEDIATE AND SUBSTANTIAL DILUTION.


The conversion rate of the Notes for shares of the Common Stock or other Equity
Securities was established based on such factors as our capital requirements,
financial conditions and prospects, percentage of ownership to be held by
investors following this sale, and the general condition of securities markets
at the time of the sale.  The conversion rate does not necessarily bear any
relationship to our assets, book value, earnings history or other established
criteria of value.  As a result, you may experience immediate and substantial
dilution.


WE ARE UNABLE TO DETERMINE WITH CERTAINTY WHEN THE REGISTRATION STATEMENT TO BE
FILED WITH THE SEC WILL BE DECLARED EFFECTIVE.  CONSEQUENTLY, YOU MAY NOT BE
ABLE TO SELL YOUR SHARES OF COMMON STOCK FOR A SUBSTANTIAL PERIOD OF TIME.


Although we have undertaken to register the shares of Common Stock upon
conversion of the Notes for resale by you, you should be aware that we are
unable to determine with certainty when the registration statement to be filed
with the SEC will become effective.  The SEC may seek to review our registration
statement, in which case, the period necessary to achieve effectiveness of the
registration statement with the SEC will be affected by our ability to provide
the SEC with sufficient disclosures satisfactory to the SEC.  The length of the
SEC review process is uncertain and may extend to a number of months.  As you
are aware, the shares of Common Stock that may issued upon conversion of the
Notes that are being sold in this sale are restricted in nature and may not be
publicly resold absent the effectiveness of the registration statement or
pursuant to an applicable exemption from registration. Consequently, you may not
be able to sell your shares of Common Stock for a substantial period of time.


WE MAY ALLOCATE THE NET PROCEEDS OF THIS SALE IN WAYS WITH WHICH YOU MAY NOT
AGREE.


We will have broad discretion in how we apply the net proceeds from this
sale.  Because the net proceeds of this sale are not required to be allocated to
any specific investment or transaction, you cannot determine at this time the
value or appropriateness of our application of the net proceeds, and you and
other shareholders may not agree with our decisions.  For example, we may
attempt to acquire other businesses or assets using a portion of the net
proceeds of this sale which otherwise could have been used for working
capital.  There can be no assurance that we will be able to acquire any
desirable businesses or assets or that, if acquired, that we will be able to
successfully develop or integrate such businesses or assets.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


EXPLANATION OF “BENEFICIAL OWNERSHIP”




Securities that are subject to a power to vote or dispose are deemed
beneficially owned by the person who holds such power, directly or
indirectly.  This means that the same securities may be deemed beneficially
owned by more than one person, if such power is shared.  In addition, the
beneficial ownership rules provide that shares which may be acquired upon
exercise of an option or warrant, or which may be acquired upon the termination
of a trust, discretionary account or similar arrangement, which can be effected
within a period of sixty (60) days from the date of determination, are deemed to
be “beneficially” owned.  Furthermore, shares that are subject to rights or
powers even though such rights or powers to acquire are not exercisable within
the 60-day period may also be deemed to be beneficially owned if the rights or
powers were acquired “with the purpose or effect of changing or influencing the
control of the issuer or in connection with or as a participant in any
transaction having such purpose or effect.”


In determining whether securities are “beneficially owned,” benefits which are
substantially equivalent to those of ownership by virtue of any contract,
understanding, relationship, agreement or other arrangement should cause the
securities to be listed as “beneficially owned.”


Thus, for example, securities held for a person’s benefit in the name of others
or in the name of any estate or trust in which such person may be interested
should also be listed.  Securities held by a person’s spouse, children or other
members of such person’s family who are such person’s dependents or who live in
such person’s household should be listed as “beneficially owned” unless such
person does not enjoy benefits equivalent to those of ownership with respect to
such securities.


If a person has a proprietary or beneficial interest in a controlled
corporation, partnership, personal holding company, trust or estate which owns
of record or beneficially any securities, such person should state the amount of
such securities owned by such controlled corporation, partnership, personal
holding company, trust or estate in lieu of allocating such person’s proprietary
interest, and by note or otherwise, please indicate that.  In any case, the name
of the controlled corporation, partnership, personal holding company, or estate
must be stated.


In all cases the nature of the beneficial ownership should be stated.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


ADDITIONAL INFORMATION


The Investor hereby provides the following additional information:


(a)           Excluding the Notes (and any Conversion Shares into which such
Notes may be converted) subscribed for above, set forth below is the number of
shares of preferred stock of the Issuer (“Preferred Stock”) or Common Stock and
options, rights or warrants of the Issuer (“Options” and together with the
Preferred Stock and Common Stock, “Owned Securities”) which the Investor
beneficially owns or of which the Investor is the record owner on the date
hereof.  Please refer to the definition of beneficial ownership on Exhibit D
attached hereto.  If none, please so state.


Number of shares of Preferred Stock and Common Stock:_______________________
(excluding the Notes, and any Conversion Shares into which such Notes may be
converted, subscribed for above)


Number of Options:       __________________


Please indicate by an asterisk (*) above if the Investor disclaims “beneficial
ownership” of any of the above listed Owned Securities, and indicate in response
to question (b) below who has beneficial ownership.


(b)           If the Investor disclaims “beneficial ownership” in question
(a),  please furnish the following information with respect to the person(s)
other than the Investor who is the beneficial owner(s) of the Owned Securities
in question.  If not applicable, please check box:   ¨


Name of Beneficial Owner:
 
 
Relationship to the Investor:
 
 
Number of Owned Securities Beneficially Owned:
 
 



I              As to the Owned Securities indicated as being “beneficially
owned” in answers to question (a) and (b) does any person other than the person
identified as the “beneficial owner” have:
 
(i)            the sole or shared power to vote or to direct the vote of any
such Owned Securities?


Yes  _____    No  _____         


or                            (ii)            the sole or shared power to
dispose or to direct the disposition of any such Owned Securities (referred to
as “dispositive power”)?
 
Yes  _____    No  _____         



--------------------------------------------------------------------------------


 
If the answer is “Yes” to either of the forgoing questions, the Investor should
set forth below the name and address of each person who has either such power or
with whom the indicated “beneficial owner” shares such power, together with such
number of shares to which such rights relates.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
IF THE INVESTOR IS AN ENTITY OR A TRUST:


The Investor must list the name of each natural person associated with the
Investor entity or trust who has or shares voting or dispositive power with
respect to the shares indicated as being “beneficially owned” in answers to
questions (a) or (c).  For an investment or holding company, the investment
manager(s) would normally be the person(s) who hold(s) or share(s) voting and
dispositive power.  For a trust, the natural person(s) holding or sharing voting
or dispositive power would normally be the trustee(s).  For other types of
entities, the natural person(s) holding or sharing voting or dispositive power
would normally be the officer(s) empowered by the board of directors to make
such decisions, or if there is no such officer, each of the
directors.  Disclosure is required for each natural person who in practice has
voting or dispositive power, regardless of that person’s formal title or
position within the organization.


 
 

--------------------------------------------------------------------------------

 
 

 
NAME OF INVESTOR:
   





Name of Natural Person
Type of Power: Voting/Dispositive/Both
Address
Position or Title
                       



(d)           In any pending legal proceeding, is the Investor or any of its
affiliates a party, or does the Investor or any such affiliate have an interest,
adverse to the Issuer or any affiliate of the Issuer?


Yes  _____    No  _____         


If the answer is “Yes,” please describe, and state the nature and amount of,
such interest.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



(e)           Is there any family relationship (including relationships by
blood, marriage, and adoption, except those more remote than first cousin)
between the Investor or any of its affiliates and any director or officer of the
Issuer, any affiliate of the Issuer or any person who has been chosen to become
a director or officer of the Issuer?


Yes  _____    No  _____           


If the answer is “Yes,” please describe the relationship.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


(f)            Are any of the Owned Securities listed in response to question
(a) the subject of a voting agreement, contract or other arrangement whereby
others have voting control over, or any other interest in, any of the Investor’s
Owned Securities?

 
¨  Yes
¨  No



If the answer is “Yes”, please give
details:____________________________________________.
 
(g)           Please describe each position, office or other material
relationship which the Investor has had with the Issuer or any of its
affiliates, including any Subsidiary of the Issuer, within the past three
years.  Please include a description of any loans or other indebtedness, and any
contracts or other arrangements or transactions involving a material amount,
payable by the Investor to the Issuer or any of its affiliates, including its
Subsidiaries, or by the Issuer or any of its affiliates, including its
Subsidiaries, to the Investor.  “Affiliates” of the Issuer include its directors
and executive officers, and any other person controlling or controlled by the
Issuer.  If none, please so state.


Answer:




(h)           Please provide the name and address of other person(s), if any, to
whom any proxy statements, registration statements (including notice of
effectiveness thereof), prospectuses or similar documents and information should
be delivered by the Issuer on behalf of the Investor in the future, with respect
to the Investor’s shares:





                                       





(i)            Please advise if a Financial Industry Regulatory Authority
(FINRA) member has placed with you the Notes or Conversion Shares being
purchased hereunder:  (Name of Member): ________________________________
 
(j)            Please disclose if the Investor is a broker-dealer: 
¨  Yes  ¨  No


(k)           Please disclose if the Investor is affiliated with a
broker-dealer:  ¨  Yes  ¨  No


If the answer is “Yes,” please answer the following: the shares being registered
for resale were purchased in the ordinary course of business, and at the time of
the purchase, the selling stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute the securities:  ¨  Yes 
¨  No
 
 

--------------------------------------------------------------------------------